An unpublis rd order shall not be regafded as precedent and shall not be cited as legal authority. SCR 123.

 

1

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

KRISTI GIUDICI, ND. 64195
Appellant:

MARTIN GIUDICll' F l L E Q a.

Res «tandem. OCT 2‘ a 20“.

TRACIE KV LINDEMAN
ISLE??? SUPREME CEJURT
BY ' '

ORDER 313M133 ING APPEAL DEPUTY CLERK

   

Cause appearing, appellant’s motion for a voluntary“ ﬁismissal
of this appeal is granted. This appeal is dismisaecl. NRAP 4203).
It is so ORDERED

CLERK. OF THE SUPREME (DEERE

E L
W k,
, / I.

 

icc: Hon. Frances Dcherty, District Judge, Family Caurt Division
Robison Belaustegui Sharp 82: Law

I Kathleen T. Breckenridge

Kelli Anne Viluria

 

Washoe District Court Clerk

 

 

 

 

 

SUPREME COURT
0F
NEVADA

GLEHK’S ORDER

im-m‘r am.  m